DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. PGPub No. 2015/0241202 A1) in view of Lam (U.S. Patent No. 5,933,234).
	As to claim 1, Jiang discloses and shows in figure 16, an optical coherence tomography imaging device (referred to as an OCT device), the OCT device comprising:  
an OCT main unit: including a light source (1410) configured to emit laser light an optical splitter (optical coupler shown in figure 6a, which splits light to the reference path and sample path) configured to split the laser light into measurement light for an object and reference light and one or more reference mirrors (explicitly shown in figure 6a as “reflector”) configured to reflect the reference light (Fig. 6a shows a form of the optical interferometers of figure 16; [0002]; [0065], ll. 3-4 and ll. 12-19); 
probes (1430a-1430n) configured to irradiate the object (1440a-1440n) with the measurement light and collect scattered measurement light that is reflected from the object ([0026], ll. 1-7; [0064], ll. 1-3; [0065], ll. 12-19); and 

wherein the scattered measurement light and reflected reference light are combined into interference light for analysis to generate an OCT image ([0065], ll. 12-19, where the examiner notes that a citation has been provided, however the instant claim limitation is merely an intended result as the function is not tied to any structures for performing the function of combining and generating an OCT image).
Jiang does not explicitly disclose wherein the OCT main unit further includes an optical distributor arranged on a path of the measurement light between the optical splitter and the probes, the optical distributor comprising one or more reflectors configured to move to switch between the probes, wherein the one or more reflectors are configured to reflect the measurement light to one of the probes.
However, Lam does disclose and show in figure 4, and in (col. 4, ll. 41-52; col. 5, ll. 13-17) the basic concept of using a mirror assembly (M1-M8 equivalent to applicants “optical distributor”) to efficiently relay light to multiple optical heads (i.e. the probes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang wherein the OCT main unit further includes an optical distributor arranged on a path of the measurement light between the optical splitter and the probes, the optical distributor comprising one or more reflectors configured to move to switch between the probes wherein the one or 
As to claims 21-23, Jiang does not explicitly disclose an OCT device, wherein the one or more reflectors are configured to rotate between a position on the path of the measurement light and a position out of the path or wherein the one or more reflectors comprise a reflector configured to rotate between rotational positions corresponding to the probes respectively or wherein the one or more reflectors comprise a reflector configured to translationally move between translational positions corresponding to the probes respectively.
However, Lam does disclose in (col. 4, ll. 41-48) the basic concept of moving the movable mirrors into the path of the measurement light and out of the measurement light.  The examiner takes Office Notice that rotation or translation of mirrors in and out of light paths is extremely common and well-known in the optical art and achieves a predictable result of a reliable method of intersecting an optical path with a mirror structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang with an OCT device, .

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lam further in view of Fang et al. (U.S. Patent No. 7,181,102 B1).
As to claim 2, Jiang does not explicitly disclose an OCT device, wherein each of the one or more reflectors comprises: a prism or mirror configured to reflect the laser light; and an actuator configured to switch the prism or mirror between a state for reflecting the laser light and a state where the prism or mirror does not receive the laser light.
However, Fang does disclose and show in figure 1 and in (col. 2, ll. 55-59; col. 3, ll. 23-48) the use of a common optical switch that uses actuators (58 and 54) to move reflectors (48) into and out of the optical path to relay light along desired paths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang wherein each of the reflectors comprises: a reflector unit configured to reflect the laser light; and an actuator configured to switch the reflector unit between a state for reflecting the laser light and a state where the reflector unit does not receive the laser light in order to provide the 
As to claim 3, Jiang discloses and shows in figure 16, an OCT device, wherein the OCT main unit further comprises: 
a usage switching unit (computer implied in order to control the optical switch routers) configured to switch the optical distributor based on a usage determination unit that determines which one of the probes is to be used (where the examiner is interpreting that inherently some circuit is required in order to activate “that particular channel” as disclosed) ([0068]); and 
a reference-light optical fiber (figures 3 and 6a explicitly show an reference optical fiber going to the reference reflector 610 for example in figure 6a) configured to transmit the reference light, wherein the reference-light optical fiber and each of the one or more probe-connection optical fibers are equal in length ([0078], ll. 1-12, as disclosed the path lengths in the interferometer arms can be made equal).
Jiang does not explicitly disclose where the reference light fiber and the probe connection fibers are equal in length.
However, the examiner takes Office Notice that it is well-known in the interferometer art to match the optical path lengths of both arms to ensure maximum fringe intensity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang where the reference light fiber and the probe connection fibers are equal in length in order to provide the 
 	As to claim 6, Jiang discloses an OCT device, wherein the usage determination unit determines input from one or more usage input units provided on one or more odonto-therapy units, the OCT main unit, or the one or more probes (as shown in figure 16, the computer receives input from the OCT main unit to show OCT images) ([0064], ll. 7-19).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the prior art taken alone or in combination fails to teach or disclose an OCT device wherein an instrument hanger of each of the one or more odonto-therapy units is equipped with a probe, wherein the usage determination unit determines input from the one or more usage input units that form a priority circuit mechanism that detects a displacement of an instrument from a hanger and a placement of an instrument on a hanger and controls a driving circuit to drive an instrument with priority given to the instrument that is displaced the earliest in combination with the entirety of elements from which claim 7 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
The examiner notes that although the new limitations arguments are moot in view of the new grounds of rejection, one specific argument that Jiang teaches away from any modification of the new limitations is found unpersuasive.  Specifically, the examiner fails to find any clear argument from applicant as to why Jiang could not be modified for example in the newly manner presented above.  Therefore, until which point applicant can provide a legal argument as to why amending Jiang with the newly amended limitations would destroy the system of Jiang the rejection as newly provided above will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Michael P LaPage/Primary Examiner, Art Unit 2886